Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT


1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend claims 17 & 18 as follows:

Claim 17: The display panel module of claim 14, wherein the second antenna is configured to receive image data.  

Claim 18: The display panel module of claim 17, wherein the second antenna is configured to receive control data for controlling an output of the image data.
	
Allowable Subject Matter

2.	Claims 1-20 are allowable.

	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 & 14 and at least in part, because 	independent claim 1 recites the limitations: “…a plurality of first heat dissipation plates disposed in the housing… adjacent to rear surfaces of the plurality of display panels; a plurality of power/data reception circuit boards disposed in the housing… adjacent to rear surfaces of the plurality of first heat dissipation plates… a support disposed in the housing and configured to support at least a portion of the plurality of power/data reception circuit boards; and a power/data transmission circuit board disposed in the housing…having at least a portion supported by the support and spaced apart by a predetermined distance from the plurality of power/data reception circuit boards in a space provided by the support, wherein the power/data transmission circuit board includes a plurality of first antennas for wirelessly transmitting data to a plurality of second antennas included in the plurality of power/data reception circuit boards and a plurality of transmission resonators for wirelessly transmitting power to a plurality of reception resonators included in the plurality of power/data reception circuit boards, wherein the plurality of first antennas respectively correspond to the plurality of second antennas, and Response to Office Action dated March 2, 2022wherein the plurality of transmission resonators respectively correspond to the plurality of reception resonators.”,  
	Independent claim 14 recites the limitation: “…a first heat dissipation plate disposed adjacent to a rear surface of the display panel;Response to Office Action dated March 2, 2022 a power/data reception circuit board disposed adjacent to a rear surface of the first heat dissipation plate, wherein the power/data reception circuit board is disposed in a housing of an electronic device, and a power/data transmission circuit board disposed in the housing, wherein the power/data transmission circuit board includes a first antenna for wirelessly transmitting data to a second antenna included in the power/data reception circuit board and a transmission resonator for wirelessly transmitting power to a reception resonator included in the power/data reception circuit board, wherein the first antenna corresponds to the second antenna, and wherein the transmission resonator corresponds to the reception resonator.”.
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1 & 14 are believed to render said claim(s) and all claims depending therefrom (claims 2-13, & 15-20) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835